DETAILED ACTION 
This Office action has been issued in response to amendment filed April 01, 2021.  
Claims 1, 3-10, 15 and 17-20 have been amended. Claims 2, 11, 12, 14 and 16 are canceled. Claim 21 is newly presented. Currently, claims 1, 3-10, 15 and 17-21 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims  1, 3-10, 15 and 17-21 are rejected and this action has been made FINAL, as necessitated by amendment. 
  Response to Arguments
3. 	Applicant’s merely copy the allowable subject matter from prior office action. However, the subject matter is not included to the independent claims. As such, the claims are not allowable at this time.   
4.	Applicant’s remarks and arguments presented on 04/01/21 with respect to the 35 USC § 103(a) have been fully considered but they are not fully persuasive. The amended claims have been rejected under 35 USC 112 first paragraph. Further, Applicant’s indicated “even if one having ordinary skill in the art dis modify Rao in view of Abe, the proposed combination of references would not yield the claims invention”, Examiner respectfully disagrees with the Applicant’s arguments. The Examiner indicated that Rao in view Abe clearly teach each and every elements of the proposed claim recited limitations. The difference in objectives does not defeat the case for obviousness. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (see [MPEP § 2144]). The use of patents as references is not limited to what the patentees describe as their own inventions or to In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). Furthermore, Applicant’s fails to point why the references distinguished from the state of the references and why they do not teach the claim recited limitation (see 37 CFR 1.111(b)). Furthermore, Applicant’s fails to consider each of the paragraphs on Rao and Abe references. Also, the Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record.
Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action below.
Objection
5.	Claim 9 is objected because of the following reasons:
Claim 9 recited the limitations of “adjusting a file offset of of one or more of the data extents” is ambiguous. Appropriate correction is required.
Claim Rejection - 35 USC § 112 
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 15 and 17-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1, 15 and 20 recited the limitations of “rearranging an order in which the records…blocks” does not appear to be described in the original specification in a way to reasonably explain to one skilled in the art. Rao teaches on Fig.3A-3C, intercepted block writes, next write to blocks on CDP, intercepted block writes, also teaches Fig. 5, e.g. changes to state of CDP client occur, obtain and store previous version data- which can interpret as rearranging an order in which the records…blocks. Further, Abe teaches reclamation and if the predetermined value 50% of the tape capacity can be reused after reclamation- which also can be interpreted as rearranging an order in which the records…blocks. However, Examiner is unable to locate the amended claim recited limitations on Applicant’s original specification. The claim, as best understood, has been rejected based on a teaching of the prior art.
In order to expedite the prosecution process of this present application, the examiner assumes that applicants will correct or delete the new matter issues.
Any claim not specifically addressed, above, is being object as incorporating the deficiencies of a claim upon which it depends.
Claim Rejections- 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
9.	Claims 1, 3-5, 7-10, 13, 15 and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rao (US 8,533,158 B1) in view of Abe et al. (US 2015/0146317 A1,  hereinafter Abe.
As for claim 1, Rao teaches a computer-implemented method for performing a storage reclaim for tape images stored on a disk drive, the computer-implemented method comprising: generating a second tape image on the disk drive, wherein the second tape image is void of any data; copying only metadata and file data associated with.…files from a first tape image stored on the disk drive to the second tape image stored on the disk drive (see column 3, lines 38-45, reclaiming data space by rewriting metadata associated with only to those blocks which version data is required, column 4, lines 45-67, storage or tape for versions of data. Generated new version of data from a previous version, column 8, lines 45-67, column 10, line 37-64,  metadata associated with block write, extend any number of blocks of a disk, copying state of blocks on disk, fig. 9B; column 17, lines 40-64, avoid to having to fragment writes across multiple writes by the journal logger and facilitate reclamation of storage space in contiguous chunks);
and….a number of data extents included in a data partition of the second tape image based on rearranging an order in which records of the....files are copied to respective storage blocks associated with the data partition on the second tape image, wherein a…file is file data stored in a data partition on the disk drive that is referenced by an…partition (see Fig. 3A-#C, Fig. 5, column 8, lines 45-67, column 10, line 37-64, column 4, lines 45-67, column 10, line 45-64, column 20, lines 55-67, protection window as a result of correspondingly large portions of storage written in smaller chunks, column 14, lines 11-17, continuous data protection with image creator, column 33, lines 45-67, plurality of saved restore point used to identify the first and subsequent locked record, determine all destination blocks to which the locked metadata record points contain version data, fig 12, process to move version data from a data region to a snapshot region and update metadata records affected by the move).
Rao teaches claimed invention but does not explicitly teach the limitations of valid files, reducing a number of data extents; the valid files; an index partition; Although, Rao teaches reclamation of data association with index and block on fig. 9B. However, in the same field of endeavor, Abe teaches valid files, reducing a number of data extents; the valid files; an index partition (see [0094], valid data is identified from the index information, [0011], index partition for storing index of files written to the data partion, metadata includes position information (extent) on needed data for the files, [0079], write the data is significantly reduced and increase the capacity).
Rao and Abe both references teach features that are directed to analogous art and they are from the same field of endeavor, such as data segment/blocks in storage system organizing, storing. Index, tree or other data structure used to lookup data. Metadata associated with data sequentially transmitted/copying to other storage devices. Reclamation data on a tape cartridge. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Abe’s teaching to Rao system for reuse (reclamation) of unneeded data areas on a tape while also not placing constraints on normal reading and writing operations. Thus, provide a low-cost method in terms of time, while user perform reading and writing operations to copy data (see Abe, [0007]). 
As for claim 15, 
		The limitations therein have substantially the same scope as claim 1 because claim 15 is a computer program product and non-transitory computer readable storage media claim for implementing those steps of claim 1. Therefore, claim 15 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Abe’s teaching to Rao system for reuse (reclamation) of unneeded data areas on a tape while also not placing constraints on normal reading and writing operations. Thus, provide a low-cost method in terms of time, while user perform reading and writing operations to copy data (see Abe, [0007]). 
As for claim 20, 
		The limitations therein have substantially the same scope as claim 1 because claim 20 is a computer system claim for implementing those steps of claim 1. Therefore, claim 20 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Abe’s teaching to Rao system for reuse (reclamation) of unneeded data areas on a tape while also not placing constraints on normal reading and writing operations. Thus, provide a low-cost method in terms of time, while user perform reading and writing operations to copy data (see Abe, [0007]). 
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Abe teach:
 wherein copying metadata associated with the valid files includes: copying metadata associated with each respective valid file from an index partition of the first tape image to an index partition of the second tape image on a per record basis (see Rao, column 10, lines 37-64; Also see Abe, [0011]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Abe teach:
wherein copying file data associated with the valid files includes: copying file data associated with each repective valid file from a data partition of the first tape image to the data partition of the second tape image on a per record basis (see Rao, column 4, lines 45-67; Also see Abe, [0011], [0094]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Abe teach:
further compring: releasing, in response to copying only the metadata and file data associated with the valid files from the first tape image stored on the disk drive to the second tape image stored on the disk drive, the respective storage areas corresponding to an index partition and a data partition of the first tape image (see Rao, column 7, lines 55-67, fig. 9B; Also see Abe, [0011], [0045], [0094]). 
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Abe teach:
further comprising: determining that a length of a final record included in a first data extent of a valid file copied to the data partition of the second tape image is less than a block size of a data block in which a last sequential record is stored upon; copying file data associated with a first sequential record of a second data extent of the valid file from the data partition of the first tape image to the data partition of the second tape image; and appending the first sequential record of the second data extent of the valid file to the end of the last sequential record stored on the data block (see Rao, column 12, lines 5-15, column 13, lines 1-14; Also see Abe [0011], [0094]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Abe teach:
further comprising: determining that a length of a record included in a data extent of a valid file of the first tape image is equal to a block size of a data block in which the record is stored upon; and moving file data associated with the record included in the data extent of the valid file from the data partition of the first tape image to an empty data block in the data partition of the second tape image (see Rao, column 7, line 55 to column 8, line 14; fig. 14; Also see Abe, [0011], [0094]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Abe teach:
 further comprising, adjusting metadata associated with the file data of the valid files copied to the data partition of the second tape image, wherein adjusting metadata includes: adjusting a file offset of of one or more of the data extents based on a number of bytes from a beginning of a valid file to a beginning of the file data included in an extent stored in the data partition of the second tape image (see Rao, fig. 12; column 27, lines 4-12; Also see Abe, [0011], [0094]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Abe teach:
wherein adjusting metadata associated with the file data of the valid files copied to the  data partition of the second tape image further includes: adjusting a byte offset for one or more records included in each of the valid files based on a position of a record stored on a data block in the data partition of the second tape image (see Rao, column 26, lines 6-29; Also see Abe, [0094]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Abe teach:
wherein the hard disk is configured as a primary storage layer in a hierarchical storage management system including the primary storage layer and a secondary storage layer (see Rao, column 9, lines 56-67).
As to claim 21, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Abe teach:
 wherein releasing, in response to copying only the metadata and file data associated with the valid files from the first tape image stored on the disk drive to the second tape image stored on the disk drive, the respective storage areas corresponding to an index partition and a data partition of the first tape includes: removing metadata associated with the valid files and metadata associated with invalid files stored on the index partition of the first tape image; and
removing file data associated with the valid files and file data associated with invalid files stored on the data partition of the first tape image, wherein: an invalid file is file data in a data partition stored on the disk drive that is not referenced by an index partition (see Rao, column 8, lines 52-67, column 33, lines 45-67, fig 12; Abe, [0094], [0011], [0045]). 
Claims 17-19 corresponds in scope to claims 2-5 and are similarly rejected.
Allowable Subject Matter
10.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 15 would be allowable if all of the subject matter of claim 6 incorporate with claim 15. Claim 20 would be allowable if all of the subject matter of claim 6 incorporate with claim 20.  
Prior Arts
11.	US 2014/0379980 A1, teaches metadata indexes and a data partition for storing valid data and associated valid data indexes and for storing invalid data that has changed or has been deleted or has been invalidated by the update and for storing associated invalid data indexes ([0008]).
US 2003/0061456 A1 teaches virtual volumes may be divided up into "partitions," which are continuous segments of storage. Each each individual physical disk device detects when it does not have valid data to provide ([0015], [0028]).
JP 2015103033A teaches automatic reclamation of data, write to to data partition which has specified capacity, edit data to free capacity.
Corbett et al., The Vesta Parallel File System: ACM 1996, teaches automatically reducing prefetching size if multiple independent files are being accessed. A zero-filled buffer will be returned if there is some valid data at a further offset in the cell (page 233, Fig. 4).
Additional references, US 20160350016, US 20110238716, US 9430155, US 20150146317, US 20160350017, US 9063666, US 20110238906, US 7979395, US 8214338, US 6023706, US 8615534, US 9703803, US 8291170, US 8392685, US 8131824, US 7716183, US 6425051, US 6192444, US 8914597, US 9009443 each of the references are state of the art at the time of the claimed invention. 

Conclusion

12.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
13.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154
6/4/21